Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed on 6/7/2021.
This action is made Non-Final.

	Claims 1-6, 15-26 and 33-37 are pending in the case. Claims 1, 15, and 22 are independent claims. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 15-26 and 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,564,817. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Instant Application
Patent No: 10,564,817
Claim 1: A computer-implemented method comprising: posting a transcript in a first section of an interface that is accessible to an electronic device; 
Claim 1: A computer-implemented method comprising: generating an interface accessible to a developer on a computing device; posting a transcript in a first section of the interface for review by the developer;
obtaining multiple audio files that represent multiple recordings of dialogue included in the transcript; 
acquiring multiple audio files that represent multiple recordings of dialogue included in the transcript; 
processing each audio file of the multiple audio files to identify words uttered by a corresponding speaker; 
processing each audio file of the multiple audio files to identify words uttered by a speaker; 
identifying a segment of the transcript that has not been recorded based on an analysis of the identified words; and causing the segment of the transcript to be made visually distinguishable from other segments of the transcript that have been recorded
placing each audio file of the multiple audio files on a separate track visible within a second section of the interface, wherein the multiple audio files are represented as audio waveforms that are temporally aligned with one another along a common timeline; identifying a segment of the transcript that has not been recorded by comparing the words uttered in each audio file of the multiple audio files to the transcript; causing a digital feature to be shown in the first section of the interface proximate to the segment of the transcript to visually distinguish the segment of the transcript that has not been recorded; and enabling the developer to create a media compilation by selecting an audio file of the multiple audio files

Claim 6: An apparatus comprising: a processor operable to execute instructions; and a memory that includes specific instructions for producing a content-based experience, wherein the specific instructions, when executed by the processor, cause the processor to: acquire a first media file to be used in the production of the content-based experience; 
create a transcript for the first media file by applying an algorithm that converts recognized utterances into text; 
create a transcript for the first media file by applying a speech recognition algorithm that converts utterances recognized in the first media file to text; 
link the transcript to the first media file; 
dynamically link the transcript to the first media file; 

post the transcript to an interface for review by a developer;  -3- 146626130.1US Application No.: 15/835,266 Attorney Docket No.: 127876-8002.USO1 
and determine that at least one graphical symbol has been inserted into the transcript, wherein each graphical symbol is representative of an instruction regarding media to be included in the media-based experience.
determine that the developer has inserted one or more graphical symbols inline with the text of the transcript, wherein each graphical symbol of the one or more graphical symbols represents an instruction pertaining to media content to be included in the content-based experience; and alter the media content based on a change indicated by a placement of the one or more graphical symbols in the transcript.
Claim 22: A non-transitory computer-readable medium with instructions stored thereon that, when executed, cause a processor to perform operations comprising: 152721716.14Docket No. 127876-8002.USO2 (PATENT) posting a transcript to an interface that is accessible via a software program executing on an electronic device, wherein the transcript is linked to media to be used in the production of a media-based experience; 
Claim 13: A computer-implemented method comprising: posting a transcript to an interface that is accessible to a developer on a computing device; dynamically linking the transcript to media content to be used in the production of a content-based experience; 
determining that multiple graphical symbols have been inserted into the transcript, wherein each graphical symbol is representative of an instruction regarding the media; 
determining that the developer has inserted multiple graphical symbols inline with text of the transcript, wherein each graphical symbol of the 

and modifying the media content based on a characteristic of each graphical symbol of the multiple graphical symbols
Claim 33: A computer-implemented method comprising: 152721716.15Docket No. 127876-8002.USO2 (PATENT) posting a transcript in a first section of an interface that is accessible via a software program; 
Claim 1: A computer-implemented method comprising: generating an interface accessible to a developer on a computing device; posting a transcript in a first section of the interface for review by the developer;  
obtaining multiple audio files that represent recordings of dialogue included in the transcript; 
acquiring multiple audio files that represent multiple recordings of dialogue included in the transcript; 
processing each audio file of the multiple audio files to identify words uttered by a corresponding speaker; 
processing each audio file of the multiple audio files to identify words uttered by a speaker; 
and placing each audio file of the multiple audio files on a separate track in a second section of the interface, wherein the multiple audio files are represented as waveforms that are temporally aligned with one another along a common timeline such that segments, if any, of the 
placing each audio file of the multiple audio files on a separate track visible within a second section of the interface, wherein the multiple audio files are represented as audio waveforms that are temporally aligned with one another along a common timeline; identifying a segment of the transcript that has not been recorded by audio files to the transcript; causing a digital feature to be shown in the first section of the interface proximate to the segment of the transcript to visually distinguish the segment of the transcript that has not been recorded; and enabling the developer to create a media compilation by selecting an audio file of the multiple audio files


Dependent claims 2-6, 16-21, 23-26, 34-37 are rejected for depending on a rejected independent claim, and/or for reciting identical/similar features to claims 1, 2, 4-8, 13, 14, 16, and 17 of U.S. Patent No. 10,564,817.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177